8'C1,103s0l
TO:COURT OF CRIMINAL APPEALS      y   FROM: DONALD CAMPBELL # 1355871

OF TEXAS                          y   ESTELLE UNIT

P.O. BOX 12308                    y   264 FM 3478

CAPITAL STATION                   y   HUNTSVILLE TX 77320

AUSTIN TEXAS 78711                y

                         NO. WRs82,703s01


CLERK OF THE COURT,

   I AM WRITING IN REGARDS TO THE WRIT OF MANDAMUS THAT I FILED
WITH THIS COURT ON JANUARY 9th 2015. I RECEIVED NOTICE FROM THIS

COURT ON FEBRUARY 4th 2015 NOTIFYING ME THAT MY WRIT HAS BEEN
RECEIVED AND THAT THIS COURT GAVE MARTIN COUNTY 30 DAYS TO RESP

OND TO THIS COURTS ORDER. THIRTY DAYS FROM THE DATE OF FEB 4th

2015, PUTS MARTIN COUNTIES DEADLINE AT MARCH 17th 2015. AS OF
THE TIME OF THIS LETTER MARTIN COUNTIES TIME. HAS EXPIRED OVER

THIRTY DAYS PAST THE ORIGINAL DEADLINE SET BY THIS COURT. AS OF

YET I HAVE NOT RECEIVED A RESPONSE FROM THIS COURT. DID MARTIN

COUNTY RECEIVE AN EXTENSION OF TIME? I DO NOT MEAN TO TAKE UP
THIS COURTS TIME BUT MY APPEAL IS MY LIFE. ANY HELP YOU CAN

OFFER DEALING WITH THESE ISSUES WILL                 APPRECIATED.




           RECEIVED IN
    COURT OF CRIMINAL APPEALS
                                            DONALD CAMPBELL #1355871
           MAY 08 2015                      ESTELLE UNIT

                                            264 FM 3478

                                            HUNTSVILLE TEXAS 77320